Per Curiam.
The absence of denials of the allegations of the complaint was called to the attention of this court and of the Court of Appeals upon the prior appeal. Nevertheless, the Court of Appeals directed that a new trial be had. (283 N. Y. 19.)
The order appealed from, therefore, should be reversed, with twenty dollars costs and disbursements, and the motion denied, with leave to the defendant, if he be so advised, to apply for permission to amend his answer.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion denied, with leave to the defendant, if he be so advised, to apply for permission to amend his answer.